Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 1, 2016

                                        No. 04-16-00330-CR

                                        Rogelio RINCON, Jr.,
                                              Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR2442
                            Honorable Ron Rangel, Judge Presiding


                                           ORDER
Sitting: Rebeca C. Martinez, Justice
         Patricia O. Alvarez, Justice
         Luz Elena D. Chapa, Justice

       The panel has considered the appellant’s motion for rehearing, and the motion is DENIED.


It is so ORDERED ON August 1, 2016.


                                                      PER CURIUM




ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court